Citation Nr: 9910991	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension with 
heart disease.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for vasomotor 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the appellant's period of service 
and the current medical findings for heart disease and hiatal 
hernia.

2.  Competent medical evidence has not been presented showing 
that the appellant currently has hypertension or vasomotor 
instability; chronicity or continuity of vasomotor 
instability since service discharge is not shown.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for heart 
disease with hypertension has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for hiatal 
hernia has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A well grounded claim for service connection for 
vasomotor instability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from June 1943 to January 
1946.  Service medical records are negative for heart 
disease, hypertension, and hiatal hernia.  Report of 
separation examination dated January 1946 noted the presence 
of moderate vasomotor instability.

In June 1997, the appellant requested service connection for 
heart disease with hypertension, hiatal hernia, and vasomotor 
instability.  In support of his claim, he submitted copies of 
service medical records (discussed above) and a doctor's 
statement.  This doctor's statement shows that he appellant 
was examined in August 1996.  Ischemic heart disease and 
hiatal hernia were diagnosed.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection is presumed if a 
veteran manifests a chronic disease, such as cardiovascular, 
to a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for ischemic heart disease and the 
appellant's period of service.  Similarly, competent medical 
evidence has not been presented showing a nexus, or link, 
between the current medical findings for hiatal hernia and 
the appellant's period of service.  Regarding hypertension, 
we observe that the service medical records do not show this 
condition, nor is it shown by the doctor's statement.  
Lastly, while vasomotor instability was noted on the 
appellant's separation examination in 1946, competent medical 
evidence has not been presented showing that he currently has 
this disorder.  There is no medical evidence of record 
showing chronicity or continuity of vasomotor instability 
since service discharge.

Hypertension and vasomotor instability are not currently 
shown.  Without evidence showing that a disease or disability 
is present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).

As a layman the appellant is not competent to offer opinions 
on medical causation or diagnosis and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

In view of the above, the Board finds that the appellant has 
not submitted as well grounded claim for service connection 
for hypertension with heart disease, hiatal hernia, and 
vasomotor instability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its November 1997 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.



ORDER

Service connection for hypertension with heart disease is 
denied.

Service connection for hiatal hernia is denied.

Service connection for vasomotor instability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

